Citation Nr: 1609503	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-38 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disability, claimed as chloracne. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972, including a tour of duty in the Republic of Vietnam from August 1971 until April 1972.  The Veteran received the Combat Infantryman's Badge for his service.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board previously considered this appeal in October 2011 and February 2014 and remanded the claim for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Keratoses and epidermoid cyst are related to service.

2.  The Veteran does not have chloracne.


CONCLUSIONS OF LAW

1.  Keratoses and epidermoid cyst were incurred in service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Chloracne was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  

This case has a 2009 docket number.  The VA (AOJ and the Board) have repeatedly attempted to obtain an examination and opinion that is adequate and one that does not contain internal conflicts.  Based upon the history in this file, there is nothing that would suggest that we would ever obtain an adequate report with an adequate rationale.

Here, we are presented with a combat Veteran and the provisions of 38 U.S.C.A. § 1154 are potentially applicable.  In November 2011, a VA examiner entered a diagnosis of stucco keratosis and epidermoid cyst.  The examiner indicated that the condition was at least as likely as not incurred in or caused by service.  

Despite numerous inadequacies in the record created by VA, the Veteran is entitled to a decision.  The evidence is at least in equipoise and service connection for keratosis and epidermoid cyst is granted.

To the extent that the Veteran claims that he has chloracne, even if we find him competent and credible, the more probative evidence establishes that he does not have chloracne.  In the absence of current disability, there can be no valid claim for chloracne.  We have also considered the provisions of 38 U.S.C.A. § 1154(b).  Again, if we accept that he had Agent Orange exposure during service and the he had chlorance during combat, the fact remains that he does not have chloracne now or at any time during the appeal period.  Rather, his complaint is better classified as keratosis which is now service-connected. 



ORDER

Service connection for a skin disorder (keratosis and epidermoid cyst) is granted.

Service connection for chloracne is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


